Case 2:21-cv-00227-SPC-NPM Document 12 Filed 04/09/21 Page 1 of 2 PageID 242




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

VIDAR ANTONSEN,

             Plaintiff,

v.                                               Case No: 2:21-cv-227-SPC-NPM

ANTHONY FRANKLIN, JR. and
BACKWATER MARINE &
YACHT BROKERAGE, INC.,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is the parties’ joint Motion and Stipulation for Remand

(Doc. 9). Defendants removed here based on admiralty jurisdiction. (Doc. 1).

After conferring, however, both parties agree the Court lacks subject-matter

jurisdiction. So remand is necessary. What’s more, the parties agree to each

bear their own costs. And Plaintiff does not request attorney’s fees from this

Court under 28 U.S.C. § 1447(c). The Court appreciates counsel’s ability to

work together without judicial assistance. And their Motion is granted.

       Accordingly, it is now




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:21-cv-00227-SPC-NPM Document 12 Filed 04/09/21 Page 2 of 2 PageID 243




      ORDERED:

      (1) The parties’ Motion and Stipulation for Remand (Doc. 9) is

         GRANTED as to remand for lack of subject-matter jurisdiction.

      (2) The Clerk is DIRECTED to REMAND this action to the Circuit

         Court of the Twentieth Judicial Circuit in and for Lee County,

         Florida. The Clerk is DIRECTED to transmit a certified copy of this

         Order to the Clerk of that Court.

      (3) The Clerk is DIRECTED to terminate any pending motions or

         deadlines and close the case.

      DONE and ORDERED in Fort Myers, Florida on April 9, 2021.




Copies: All Parties of Record




                                         2
